Appeal by defendant from a judgment of the Supreme Court, Kings County (Maraño, J.), rendered March 20, 1981, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. The defendant, having failed to raise his objections to the adequacy of his plea allocution before the court of first instance, by a motion to withdraw the guilty plea or otherwise, has not preserved the issue for appellate review as a matter of law (see CPL 470.05, subd 2; People v Pascole, 48 NY2d 997). Nevertheless, we have reviewed the record and issues raised by defendant and conclude that reversal is not warranted in the interest of justice (see People v Bolden, 80 AD2d 560). Titone, J. P., Gulotta, O’Connor and Niehoff, JJ., concur.